The plaintiff in error, Ed Lipscomb, was convicted on an information charging that September 9, 1924, he did have in his possession a still and still worm which could be used for the manufacture of distilled spirits, and, in accordance with the verdict of the jury, was sentenced to pay a fine of $100 and be confined in jail for 30 days. From the judgment he appeals, but no brief has been filed, and no appearance made in this court in his behalf. The cause was submitted on the record.
The errors assigned question the sufficiency of the *Page 281 
information and the sufficiency of the evidence to support the verdict.
The sufficiency of the information was only questioned in the court below by an objection to the introduction of evidence, which we think was properly overruled. The evidence on the part of the state shows possession of a still and worm. The defense was that the defendant did not know that the stuff was concealed in the house and on the farm on which he was raising a crop.
We do not feel called upon to review the evidence. The weight and credit to be given to the testimony of the witnesses was properly the province of the jurors who heard the testimony of the witnesses, and saw their conduct on the trial, and not for the judges of this court who have before them only a transcript of the evidence.
It is sufficient to say that the evidence was sufficient to support the verdict.
The judgment appealed from is accordingly affirmed.
BESSEY, P.J., and EDWARDS, J., concur.